UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4615


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN IZAGUIRRE-DE LA CRUZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00326-D-1)


Submitted:   January 16, 2013               Decided:   February 14, 2013


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ruben Izaguirre-De La Cruz was indicted for possession

of a firearm by an illegal alien, in violation of 18 U.S.C.

§ 922(g)(5) (2006), and illegal entry of an alien, in violation

of 8 U.S.C. § 1325(a)(2) (2006).                       He moved to dismiss the first

count,       on    the   ground      that    §       922(g)(5)      violates   his     Second

Amendment         rights,     and    the    district        court    denied    the    motion,

holding that an illegal alien’s possession of a firearm falls

outside of the Second Amendment’s scope.                         He then pled guilty to

the second count, was found guilty by jury of the first count,

and    was    sentenced        to    sixteen     months’      imprisonment.           He    now

appeals, contending that the Second Amendment protects the right

of illegal aliens to possess firearms in the home for self-

defense.

                  Whether     Izaguirre-De           La     Cruz’s     conviction      under

§ 922(g)(5) violates the Second Amendment presents a question of

law that this court reviews de novo.                             See United States v.

Moore, 666 F.3d 313, 316 (4th Cir. 2012).                              Section 922(g)(5)

does not violate the Second Amendment, because possession of

firearms by illegal aliens does not fall within the amendment’s

scope.        United        States   v.     Carpio-Leon,         No.   11-5063,      2012   WL

6217606, at *2-*8 (4th Cir. Dec. 14, 2012); see also United

States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010) (holding

that   to     be     unconstitutional,           the      challenged    law    must   burden

                                                 2
conduct    falling       within    the        Second     Amendment’s       scope).

Izaguirre-De     La    Cruz’s   Second       Amendment    challenge    therefore

fails.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument     because     the   facts   and   legal

contentions     are   adequately    presented     in     the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3